DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendment filed 3/1/2021 has been entered. Claims 1-20 remain pending in the application.
Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that the two inventions would not require a separate field of search.  This is not found persuasive because the specific method steps of welding the edges, placing holes, attaching a chemical etching mask, applying an etching chemical, and scoring fold lines in the tag require a different search in the metal art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 5,398,825) in view of Mazella (US 2016/0293062) and Kolton et al. (US 2010/0327710) (Kolton).
	Erwin teaches a tag for a wire rope sling, the tag comprising: a flat sheet (Figure 2, #60) with indicia on a surface, the flat sheet folded to form a tube shaped wire rope tag (Figure 3), the surface forming at least a portion of an outer surface of the tube-shaped wire rope tag; a first edge (Figure 2, #64) and a second edge (Figure 2, #68) opposite the first edge, the first edge riveted to the second edge to form the tube shaped wire rope tag (Figure 3, at #76 and #80; col. 3, lines 34-35); wherein, when folded, the tube-shaped wire rope tag includes a first In re Leshin, 125 USPQ 416. It further would have been obvious to incorporate the teachings of Kolton into the invention of Erwin in order to more securely connect the tag to the wire rope sling to avoid accidental dislodgement therefrom. Such a modification would have involved a simple substitution of one known fastening method for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 5,398,825) in view of Mazella (US 2016/0293062) and Kolton (US 2010/0327710) as applied to claim 1 above, and further in view of Lucas (US 4,242,777).
.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 5,398,825) in view of Mazella (US 2016/0293062) and Kolton (US 2010/0327710) as applied to claim 1 above, and further in view of Archer (US 4,162,095).
Erwin does not teach attachment holes in the tag. Archer teaches a cable sling identification tag with a first attachment hole (Figures 1 and 3, #8) in a first portion of a labeled surface (Figures 1 and 3, #5) and a second attachment hole in a second portion of the surface (Figure 1, #9) wherein an attachment cable (Figure 3, #10) is fed through the first attachment hole and the second attachment hole and connects to the wire rope portion of the wire rope sling (col. 2, lines 47-51). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Archer into the invention of Erwin in order to provide additional securement means to avoid accidental dislodgement of the tag from the sling.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 5,398,825) in view of Mazella (US 2016/0293062) and Kolton (US 2010/0327710) as applied to claim 1 above, and further in view of Barksdale et al. (US 2009/0212913) (Barksdale).
Referring to Claim 9: Erwin does not teach an RFID in the tag. Barksdale teaches a tag for a wire rope sling comprising a radio-frequency identification device to transmit identification information corresponding to the tag (¶0021). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Barksdale into the invention of Erwin in order to allow for additional variable information to be included on the tag as is commonly known with RFID tags.
Referring to Claim 10: Erwin does not teach the structure of the indicia. Barksdale teaches a tag for a wire rope sling with information being chemically etched into the outer surface and comprising load bearing information (¶0019 and ¶0004). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Barksdale into the invention of Erwin in order to impart indicia on metal in a known way and to include pertinent information thereon. Furthermore, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954).
Referring to Claim 11: Erwin does not specifically teach the nature of the indicia including graphical design objects. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to include any desired and necessary information on the tag. Furthermore, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of first and second attachment tabs which extend from a first end of the tag on opposite sides of the first end, which are biased toward a center of the tag to create a pinching force, when taken into consideration with the remaining limitations of the claims, has not been found either alone or in an obviously combinable way in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Segura (US D514625), Fidrych (US 3,672,006), and Robertson et al. (US 6,063,458) all disclose labeling arrangements with structural similarities to that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA N JUNGE whose telephone number is (571)270-7816.  The examiner can normally be reached on M-F, 9AM-6PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTINA N JUNGE/Primary Examiner, Art Unit 3631